DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et 
As per claim 1, Itou discloses a gateway device that relays communication between a first network and a second network ([0004], a gateway apparatus), the device comprising: 
a first transceiver (FIG. 4, 1st transceiver) that transmits and receives signals to and from the first network ([0008], transmitting data to the first network)
a second transceiver (FIG. 4, 2nd transceiver) that transmits and receives signals to and from the second network ([0008], transmitting data to the second network)
a relay switch that relays communication ([0006], a switch)
an arithmetic device that relays communication between the first network and the second network via the first transceiver and the second transceiver ([0008], The control portion is provided in between the first transceiver and the second transceiver to control a data relay process)
and a power supply circuit that supplies power to the arithmetic device ([0037], the power supply), wherein both the first transceiver and the second transceiver ([0037], the first transceiver 31 and the second transceiver 34) are configured to be able to switch between a first mode for transmitting and receiving signals and a second mode having lower power consumption than the first mode ([0037], switched from usual receivers to low power consumption. Thereby, the sleep mode of the gateway ECU 30 reduces the electric power consumption)
when an instruction is output to switch the first transceiver and the second transceiver from the first mode to the second mode, the arithmetic device outputs the instruction and turns off the power supply circuit to block power supply to the arithmetic device ([0013], a first shut-down instruction portion instructing the second switch portion to shut down electrical conduction)
the first transceiver, when operating in the second mode, is configured to be able to receive an activation instruction signal instructing to activate the gateway device from the first network and shift to the first mode ([0008], when the control portion is under the sleep mode, an activation signal from the first network is routed to the second network)
the second transceiver, when operating in the second mode, is configured to be able to receive the activation instruction signal from the second network and shift to the first mode ([0013], When the control portion is under the sleep mode, an activation signal from the second network may be routed to the first network)
when the first transceiver and the second transceiver operate in the second mode, the gateway device turns on the relay switch to relay the activation instruction signal between the first network and the second network without interposing the arithmetic device ([0030], provides a switch directly connecting the first network with the second network when the gateway ECU is under the sleep mode)
the first transceiver, when receiving the activation instruction signal, is configured to output a first activation instruction detection signal indicating the reception to the second transceiver ([0030], That is, a subject ECU belonging to the first network needs first to output a first activation signal)
the second transceiver, when receiving the activation instruction signal, is configured to output a second activation instruction detection signal indicating the reception to the first transceiver ([0030], transmit a second activation signal that is to be transferred to the second network)
([0037], the power supply) is configured to supply power to the arithmetic device according to at least one of a case where the first transceiver outputs the first activation instruction detection signal or a case where the second transceiver outputs the second activation instruction detection signal ([0030], the first network needs first to output a first activation signal)
As per claim 3, Itou discloses the gateway device according to claim 1, wherein 
the first transceiver includes a first sleep input terminal ([0030], the sleep mode) that receives a signal instructing the first transceiver to switch between operations in the first mode and the second mode ([0035], the first transceiver 31 includes a first transmitter 32), and 
the second transceiver includes a second sleep input terminal that receives a signal instructing the second transceiver to switch between the operations in the first mode and the second mode ([0036], the second transceiver 34 includes a second transmitter 35)
the gateway device further comprising: 
a first switch that switches a signal input to the first sleep input terminal between the first activation instruction detection signal and a signal output by the arithmetic device ([0008], the first switch portion is inserted in the first connection line to permit electrical conduction of the first connection line when the control portion is under the sleep mode); and 
a second switch that switches a signal input to the second sleep input terminal between the second activation instruction detection signal and a signal output by the arithmetic device ([0011], a second switch portion inserted in the second connection line to permit electrical conduction of the second connection line when the control portion is under the sleep mode),
([0033], output a standby signal or an activation signal to a first transceiver 31 and a second transceiver 34)
after outputting the sleep signal, the arithmetic device switches the first switch so that the second activation instruction detection signal is input to the first sleep input terminal, and switches the second switch so that the first activation instruction detection signal is input to the second sleep input terminal ([0038], the first switch 38 is to permit the conduction of the first connection line 37 or shut down the conduction of the first connection line 37)

As per claim 4, Itou discloses the gateway device according to claim 1, wherein 
the first transceiver includes a first sleep input terminal that receives a signal instructing the first transceiver to switch between operations in the first mode and the second mode ([0035], the first transceiver 31 includes a first transmitter 32), and 
the second transceiver includes a second sleep input terminal that receives a signal instructing the second transceiver to switch between the operations in the first mode and the second mode ([0036], the second transceiver 34 includes a second transmitter 35), 
the gateway device further comprising: 
a first switch that switches a signal input to the first sleep input terminal between the first activation instruction detection signal and a signal output by the arithmetic device ([0008], the first switch portion is inserted in the first connection line to permit electrical conduction of the first connection line when the control portion is under the sleep mode) and 
([0011], a second switch portion inserted in the second connection line to permit electrical conduction of the second connection line when the control portion is under the sleep mode),
wherein when the arithmetic device is activated by receiving power from the power supply circuit, the arithmetic device switches the first switch so as to input a signal output by the arithmetic device to the first sleep input terminal ([0008], the first switch portion is inserted in the first connection line to permit electrical conduction of the first connection line when the control portion is under the sleep mode), and switches the second switch so as to input a signal output by the arithmetic device to the second sleep input terminal ([0011], a second switch portion inserted in the second connection line to permit electrical conduction of the second connection line when the control portion is under the sleep mode)

As per claim 5, Itou discloses the gateway device according to claim 1, wherein the arithmetic device turns off the relay switch while receiving power supply from the power supply circuit ([0014], the first switch portion to shut down electrical conduction of the first connection line when the activation signal from the second network is routed to the first network via the second receiver)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Itou in view of Ozluturk (US 2002/0021686 A1)   
As per claim 2, Itou discloses the gateway device according to claim 1, Itou does not explicitly disclose further comprising: an OR circuit, wherein the OR circuit is configured to output a signal instructing that the power supply circuit supplies power to the arithmetic device while receiving at least one of the first activation instruction detection signal, the second activation instruction detection signal, and a signal output by the arithmetic device and indicating that the arithmetic device is operating, and when switching the first transceiver and the second transceiver from the first mode to the second mode, the arithmetic device outputs a signal indicating the switch to the first transceiver and the second transceiver and outputs a signal indicating that the arithmetic device is not operating to the OR circuit.
Ozluturk discloses an OR circuit (Ozluturk, [0590], producing an equivalent OR gate), wherein the OR circuit is configured to output a signal instructing that the power supply circuit supplies power to the arithmetic device while receiving at least one of the first activation instruction detection signal, the second activation instruction detection signal, and a signal output (Ozluturk, [0016], the transmitted CDM signal is received from the RF communication channel), and 
when switching the first transceiver and the second transceiver from the first mode to the second mode, the arithmetic device outputs a signal indicating the switch to the first transceiver and the second transceiver and outputs a signal indicating that the arithmetic device is not operating to the OR circuit (Ozluturk, [0020], the first transceiver switches transmission from a first message channel to a second message channel to support the different transmission rate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ozluturk related to an OR circuit is configured to output a signal instructing that the power supply circuit supplies power to the arithmetic device while receiving at least one of the first activation instruction detection signal, the second activation instruction detection signal, and a signal output by the arithmetic device and indicating that the arithmetic device is operating, and when switching the first transceiver and the second transceiver from the first mode to the second mode, the arithmetic device outputs a signal indicating the switch to the first transceiver and the second transceiver and outputs a signal indicating that the arithmetic device is not operating to the OR circuit and have modified the teaching of Itou in order to improve system performance (Abstract)

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Itou in view of Hsieh et al. (US 2008/0108317 A1) hereinafter “Hsieh”
As per claim 8, Itou discloses the gateway device according to claim 1, wherein the relay switch is arranged at a position bypassing between a signal line connecting the first network and (Itou, [0038], the first switch 38 is to permit the conduction of the first connection line 37 or shut down the conduction of the first connection line 37)
Itou does not explicitly disclose when the first transceiver and the second transceiver operate in the second mode, the gateway device relays communication between the first network and the second network without interposing the first transceiver, the second transceiver, and the arithmetic device by turning on the relay switch.
Hsieh discloses when the first transceiver and the second transceiver operate in the second mode, the gateway device relays communication between the first network and the second network without interposing the first transceiver, the second transceiver (Hsieh, [0040], the signal relay apparatus 2 comprises a first transceiver 200…a first switch 204…a second transceiver 207.   If the first transceiver 200 operates in a receiving mode), and the arithmetic device by turning on the relay switch (Hsieh, [0044], the first switch 204 switches the transmission and receiving modes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hsieh related to when the first transceiver and the second transceiver operate in the second mode, the gateway device relays communication between the first network and the second network without interposing the first transceiver, the second transceiver, and the arithmetic device by turning on the relay switch and have modified the teaching of Itou in order to improve power consumption (Abstract)
Itou in view of Hsieh disclose when the first transceiver and the second transceiver operate in the first mode (Itou, [0037], the first transceiver 31 and the second transceiver 34), the gateway device relays communication between the first network and the second network (Itou, [0014], the first switch portion to shut down electrical conduction of the first connection line when the activation signal from the second network is routed to the first network via the second receiver)

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462